ORDER
This case came before the Supreme Court for oral argument on February 28, 1994, pursuant to an order directing Rita Donnelly, the plaintiff, to show cause why her appeal should not be denied and dismissed. The plaintiff appeals a Superior Court judgment entered on a directed verdict for the defendant.
The plaintiff was injured in a fall on a step while exiting Marquette Credit Union (defendant) in Woonsocket and alleged, in her com*983plaint, that defendant’s negligent maintenance of the step caused her injury.
After reviewing the memoranda submitted by the parties and hearing the arguments of counsel, we are of the opinion that cause has not been shown. The trial justice considered the evidence and concluded that the plaintiff failed to meet her burden of proof. Furthermore, plaintiff presented no evidence of the defendant’s negligence nor of the proximate cause of her fall. In such a case, a directed verdict is appropriate. Garris v. Gloss, 111 R.I. 453, 458, 303 A.2d 765, 768 (1973).
Consequently, we deny and dismiss the plaintiffs appeal and affirm the judgment of the Superior Court.